[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________
                                                                   FILED
                                No. 05-15841              U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                            Non-Argument Calendar              May 30, 2006
                          ________________________            THOMAS K. KAHN
                                                                  CLERK
                  D. C. Docket No. 04-00254-CV-ORL-31DAB

VOKAL, INC., a Florida corporation,

                                                              Plaintiff-Appellant,

                                      versus

NELLY,
f.k.a. Cornell Jr. Hayes,
VOKAL CLOTHING COMPANY, L.L.C.,
a Missouri limited liability company,

                                                           Defendants-Appellees.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (May 30, 2006)

Before CARNES, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment entered in favor the appellee is affirmed for the

reasons set forth in the ORDER of the district court dated September 20, 2005.

      AFFIRMED.